Citation Nr: 1613513	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-06 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for eczema with residual scars to hands, abdomen, thighs, and legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1994 to June 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing on February 2013.  A videoconference hearing was held at the RO in December 2015.  At the hearing the Veteran submitted additional evidence, along with a written waiver of initial RO review of that evidence.  38 C.F.R. § 20.1304 (2015).  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA medical treatment records considered by the Agency of Original Jurisdiction (AOJ), the VA Form 9, as well as a December 2014 VA examination report.


FINDING OF FACT

During the pendency of the appeal, the Veteran had constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past twelve month period.



CONCLUSION OF LAW

The criteria are met to establish a 60 percent evaluation for the Veteran's eczema with residual scars to hands, abdomen, thighs, and legs.  U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for eczema.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, in part by affording a VA examination.  In this regard, the Veteran was afforded VA examinations in October 2010 and December 2014 in connection with her claim.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, identified and available service treatment records and post-service treatment records were obtained.  The Veteran has also not identified any additional available evidence for consideration in her appeal.  Accordingly, the Board finds that the duty to assist has been satisfied in this case. 

The Veteran also testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  The VLJ clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, as is discussed below, a staged rating is not warranted. 

The Veteran has reported that she used prescribed corticosteroids since May 2010, that she continues to use them today, and that she is entitled to a higher disability rating.  See August 2011 Notice of Disagreement.

The Veteran's eczema is currently rated as 30 percent disabling under Diagnostic Code 7806.  That evaluation contemplates dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent evaluation contemplates dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  Topical corticosteroids constitute systemic therapy.  Johnson v. McDonald, No. 14-2778 (Vet. App. March 1, 2016).  

Here, the Veteran was afforded VA examinations in October 2010 and in December 2014.  At the December 2014 VA examination the examiner checked a box that indicated that the Veteran has been treated with constant or near-constant use of clobetasol, a topical corticosteroid, for the past twelve months.  The October 2010 VA examiner indicated that the Veteran has taken prednisone for 6 days since May 2010, and triamcinolone acetonite twice per night since September 2009; both are topical corticosteroids.  Moreover, the October 2010 examiner indicated that the Veteran had been using topical corticosteroids since September 2009.

Further, the private medical records support those statements.  Private medical records show reports of eczema controlled with clobetasol since 2010.  She was specifically instructed to apply clobetasol to her hands and feet twice a day for two weeks, stop for 1 week then to resume her schedule.  Moreover, at the Board hearing, the Veteran indicated that she thought she first started using clobetasol in 2010.  See Board Hearing Tr. at 6.  

The preponderance of the evidence thus indicates that the Veteran's eczema disability warrants a 60 percent rating for the entire appeal period.  As stated above, the October 2010 and December 2014 VA examiners indicated that the Veteran used corticosteroids.  The private medical and lay evidence demonstrate that the use of such systemic therapy was constant or near constant throughout the appeal period.  Accordingly, a 60 percent rating is warranted.  No higher evaluation is provided for under this diagnostic code.  

The Board has considered other potentially applicable diagnostic codes, to include whether higher or separate evaluations are warranted for residuals scars of the dermatitis.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The claims file contains evidence of scarring due to the service-connected dermatitis.  The 2010 VA examiner found that eczema, latex allergy, and nickel allergy were all related to the skin disorder due to service.  There was eczema with exfoliation, crusting, and abnormal texture of less than six square inches without ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, and limitation of motion.  Coverage of exposed area was 2% and whole body coverage was 5%.  There was nickel allergy that caused exfoliation and hyperpigmentation of more than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  Skin lesion was 0% of the exposed area and whole body was 3%.  The residuals of latex allergy had exfoliation, disfigurement, tissue loss of more than 6 square inches, and hypopigmentation of more than 6 square inches.  There was no ulceration, crusting, induration, inflexibility, hyperpigmentation, abnormal texture, or limitation of motion.  The skin lesion coverage of the exposed area was 20% and whole body was 5%.  There were also patchy diffuse scars from residual eczema all over the thighs, legs, toes, and earlobes.  There was a nonlinear scar with a calculated area of 0 that was not painful on examination.  There was no skin breakdown.  The scar was superficial with no underlying tissue damage, inflammation, edema, or keloid formation.  The scar was not disfiguring and does not limit motion.  There were no burn scars.  The examiner found the skin lesions were not associated with any systemic disease.  

The 2014 VA examiner found that the skin conditions do not cause scarring or disfigurement of the head, face, or neck.  Eczema was on 5% of the exposed area.  

First, a higher evaluation for scars is not warranted as the VA examinations and the lay evidence do not indicate that there is burn scars or disfigurement of the face, head, or neck, which is the only diagnostic code for scars that provides for an evaluation in excess of 60 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  A higher evaluation for exfoliative dermatitis is not warranted because the evidence does not show any systemic manifestations.  See 38 C.F.R. § 4.118, Diagnostic Code 7817.  The other diagnostic codes are inapplicable to the Veteran's eczema.  See 38 C.F.R. § 4.118.

Second, separate evaluations are not warranted because there VA examiners found there was no burn scars or disfigurement of the head, face or neck, burn scars that are not on the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801.  Additionally, the scars are not deep and nonlinear.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Furthermore, the scars were not unstable, painful, or 144 square inches or 929 square centimeters in size.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804.  Accordingly, higher or separate evaluations are not for assignment.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Veteran's service-connected eczema causes breakouts on her skin and requires constant or near constant systemic treatment to alleviate itching.  While Diagnostic code 7806 contemplates these symptoms of eczema, the code focuses on the treatment.  The Veteran has stated that she used prescribed corticosteroids since May 2010 and continues to use them.  See August 2011 notice of disagreement.  The Veteran has also indicated that she will use clobetasol, a topical corticosteroid, and wrap herself in saran wrap to help the treatment work quicker.  The Board acknowledges that there is an indication that the Veteran was supposed to have light therapy for her eczema, however there is no indication that the light therapy was done.  See December 2014 VA examination.  Therefore, the Veteran's treatment for her eczema consisted of using topical corticosteroids.  As discussed above, topical corticosteroids constitute systemic therapy under Diagnostic Code 7806.  See Johnson, No. 14-2778 (Vet. App. March 1, 2016).  Therefore, these treatments are reasonably contemplated by Diagnostic Code 7806.  

Additionally, although the 2014 VA examiner found that the Veteran had to wear gloves at work as she was a custodian, this does not rise to the level of markedly interfering with employment.  Thus, referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating of 60 percent, but no more, for eczema with residual scars to hands, abdomen, thighs and legs is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


